             Case 5:19-cv-01195-G Document 25 Filed 03/16/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

GREGORY RITTER,                                  )
                                                 )
          Plaintiff,                             )
                                                 )
v.                                               )   Case No. CIV-19-1195-G
                                                 )
MALE NURSE “DOE,”                                )
                                                 )
          Defendant.                             )

                                             ORDER

          Plaintiff Gregory Ritter, a federal prisoner appearing pro se, filed this federal civil

rights action in December 2019. In accordance with 28 U.S.C. § 636(b)(1), the matter was

referred to Magistrate Judge Shon T. Erwin for initial proceedings.

          On August 28, 2020, Judge Erwin issued a Second Report and Recommendation

(“Second R. & R.,” Doc. No. 20), in which he recommended that this action be dismissed.

Plaintiff has timely filed an Objection to the Second R. & R. See Pl.’s Obj. (Doc. No. 24).

The filing of Plaintiff’s Objection triggers de novo review by this Court. See United States

v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996); 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

     I.      Background

          Following the initial entry of referral, Judge Erwin considered Plaintiff’s First

Application for Leave to Proceed In Forma Pauperis (Doc. No. 2). Judge Erwin granted

the First Application and found that Plaintiff was entitled to proceed without prepayment

of the full filing fee. See Order of Jan. 14, 2020 (Doc. No. 5) at 1. Judge Erwin further
           Case 5:19-cv-01195-G Document 25 Filed 03/16/21 Page 2 of 4




found that, pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff was required to submit an initial

partial filing fee of $12.43, with monthly payments to follow thereafter. See id. at 1-2; 28

U.S.C. § 1915(b)(1), (2). Plaintiff was ordered to pay this initial partial filing fee no later

than February 4, 2020. See Order of Jan. 14, 2020, at 2.

       Plaintiff did not thereafter submit any payment or correspondence to the Court. On

February 12, 2020, Judge Erwin entered a First Report and Recommendation (Doc. No. 6),

in which he recommended that this action be dismissed due to Plaintiff’s failure to submit

his initial partial filing fee as ordered. No objection was filed, and so the First Report and

Recommendation was adopted and this matter dismissed without prejudice. See Order of

Mar. 6, 2020 (Doc. No. 7); J. (Doc. No. 8).

       On March 13, 2020, the Court received a filing from Plaintiff that was liberally

construed as a request by Plaintiff for leave to show cause why he cannot pay the $12.43

initial partial filing fee as previously ordered. Accordingly, the Court reopened the matter,

vacated the previously entered judgment, ordered Plaintiff to show cause in writing within

21 days why he should be relieved from the initial partial filing fee requirement, and re-

referred the case back to Judge Erwin. See Order of Mar. 30, 2020 (Doc. No. 10).

       Judge Erwin then directed Plaintiff to file an amended application for leave to

proceed in forma pauperis. See Order of Apr. 29, 2020 (Doc. No. 12). Following several

extensions, Plaintiff submitted a Second Application for Leave to Proceed In Forma

Pauperis (Doc. No. 18). Judge Erwin then granted that Second Application and ordered

Plaintiff to submit his 28 U.S.C. § 1915(b)(1) initial partial filing fee of $5.47 no later than

August 17, 2020. See Order of July 30, 2020 (Doc. No. 19). The Court’s August 17, 2020


                                               2
            Case 5:19-cv-01195-G Document 25 Filed 03/16/21 Page 3 of 4




deadline came and went with no payment by Plaintiff. Judge Erwin therefore issued his

Second Report and Recommendation, noting that Plaintiff has failed to pay the initial filing

fee as required and recommending that this action be dismissed. See Second R. & R. (citing

28 U.S.C. § 1915(b)(1); LCvR 3.4(a); Cosby v. Meadors, 351 F.3d 1324 (10th Cir. 2003)).

   II.      Discussion

         In his Objection to the Second Report and Recommendation, Plaintiff blames prison

officials for his failure to comply with the Court’s orders and to send in his required initial

filing payment. See Pl.’s Obj. at 1, 3, 5. Plaintiff also mentions alleged errors in his

previous applications and submits a Third Application for Leave to Proceed In Forma

Pauperis (Doc. No. 21), asking that the Court accept this application “as fact.” Id. at 3;

see also Pl.’s Mot. to Docket (Doc. No. 22). The docket does not reflect, however, that

Plaintiff ever sought relief from the Court or otherwise for assistance with the transmission

of the $12.43 or $5.47 payments from his prison account. Further, Plaintiff’s previous

applications were accepted as sufficient by the Court, and Plaintiff’s criticisms of

unidentified facility officials offer no reasoned basis to indicate that Plaintiff “attempted to

comply with the fee order[s].” Cosby, 351 F.3d at 1331.

         Nothing in Plaintiff’s Objection or other submissions reflects any error in Judge

Erwin’s findings and recommendation. The calculation of the initial partial payment is

prescribed by federal statute, and Plaintiff’s payment to the Court is required under that

statute. See 28 U.S.C. § 1915(b)(1) (directing that a prisoner who is granted leave to

proceed in forma pauperis must submit “an initial partial filing fee of 20 percent of the

greater of . . . the average monthly deposits to the prisoner’s account . . . or . . . the average


                                                3
          Case 5:19-cv-01195-G Document 25 Filed 03/16/21 Page 4 of 4




monthly balance in the prisoner’s account for the 6-month period immediately preceding

the filing of the complaint”); see also LCvR 3.4(a) (“Failure of any applicant to pay the

initial partial filing fee . . . by the date specified, to seek a timely extension within which

to make the payment, or to show cause in writing by that date why the applicant cannot

pay the fee shall be cause for dismissal of the action without prejudice to refiling.”).

                                       CONCLUSION

       Upon de novo review, the Court agrees with and adopts the findings and

recommendation set forth in the Second Report and Recommendation (Doc. No. 20). This

matter is DISMISSED WITHOUT PREJUDICE.                   This disposition renders all other

pending matters MOOT. A separate judgment shall be issued.

       IT IS SO ORDERED this 16th day of March, 2021.




                                              4
